Citation Nr: 1117531	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-15 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred Ripon Medical Center for treatment received on August 12, 2008.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative determination by the Madison, Wisconsin Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).

The Board notes that the Veteran submitted additional evidence in May 2009.  The Veteran did not submit a waiver of RO review; however, as the Board is granting in full the Veteran's claim, there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence. 38 U.S.C.A. § 20.1304 (2010).


FINDINGS OF FACT

1.  The medical condition for which the Veteran sought emergency medical treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  A VA or other Federal facility or treatment provider was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Ripon Medical Center on August 12, 2008 have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment of or reimbursement for unauthorized medical expenses incurred at Ripon Medical Center on August 12, 2008 for emergency medical treatment.  

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.
All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of or reimbursement for emergency services for non service connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

At issue in this case is whether the medical condition for which the Veteran sought emergency medical treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility or treatment provider was feasibly available.

Here, the Veteran sought treatment for swelling of the bilateral lower extremities, as well as left-sided leg pain.  

While VA treatment records suggest that the Veteran had observed some swelling in his lower extremities for several weeks preceding his emergency room visit, it appears that his condition had significantly worsened, leading him to call VA on August 11, 2008.

In October 2008, a VA physician reviewing the Veteran's claim concluded that the Veteran's condition was not a medical emergency.

However, it appears that when he called VA on August 11, 2008, the Veteran was advised to seek emergency treatment from VA and his condition was characterized as urgent (seek care within 2-4 hours).  A note from a VA staff physician regarding the Veteran's complaints noted that "[the Veteran] is a young man; this symptom is unusual and should be followed up."

Additionally, the Veteran has submitted a statement from the doctor who treated him at Ripon Medical Center on August 12, 2008, Dr. V.T..  Dr. V.T. wrote:

with his complex medical history, it would not be unreasonable for the patient with both bilateral leg swelling and asymmetrical unilateral leg pain to be concerned of significant change in his medical status that could be life threatening.  In my mind, the potential for DVT turning into pulmonary embolism is concerning and although his D-dime was in the normal range, I could understand how a patient with his medical may consider his change in status to be life threatening.

Having considered all of the evidence, the Board finds that the Veteran's medical condition on August 12, 2008 was of sufficient severity that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Board next turns to whether the Veteran could have feasibly sought treatment at a VA and other federal medical facility for his condition.

The VA physician who reviewed the Veteran's claim in October 2008 concluded that he could have feasibly sought treatment from VA.

However, it appears that the nearest VA medical center in Madison, Wisconsin was 63 miles away from the Veteran's home, while Ripon Medical Center was only two miles.  Additionally, the Board notes that the Veteran service connected for a seizure disorder, thus it does not appear that the Veteran is able to drive.  There is no evidence that any friends or family were available to drive the Veteran on the date in question.

Having considered the health restrictions on the Veteran's ability to travel more than short distances, as well as the serious nature of his medical condition on the day in question, the Board must conclude that it was not feasible for the Veteran to travel more than hour to seek emergency medical assistance from VA.  

Accordingly, based on all the above evidence, the Board finds that entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Ripon Medical Center on August 12, 2008 is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).   

Furthermore, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  






ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Ripon Medical Center on August 12, 2008 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


